Title: From Louisa Catherine Johnson Adams to John Adams, 23 May 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 23d May 1819


Your letter of the 16 was received yesterday & I hasten to answer it that you may not have reason to complain of my silence—I mark all you say and sincerely pray that no circumstance may ever occur in your course through life which may lead to habits which will either cause misery to yourself or disgrace to your parents and friends—There all persons in the world who are weak enough to imagine that the faults which are practiced by others plead in excuse for their own it has always appeared to me to be most preposterous doctrine and I have always ever thought on the contrary that they should operate as warnings to prevent our sinking into the same errors; and if this was the motive which actuated the person you name to disclose a circumstance so unpleasant in its nature, with a view to lesson the vice or depravity of a nearer and dearer object, we must pity her want of judgment which has led her to add an add impose an additional burthen on a mind and heart already heavily oppressed and from which no advantage can result in the mitigation she perhaps anticipated towards another whose habits she must naturally deplore and whom she must be desirous of saving by every means in her power from the wrath of an offended father.—Do not write much on the subject as your father reads all your Letters and it is one of too painful a nature to dwell on.
I hope you will enjoy your vacation at Quincy during the ten or fifteen days you are to spend there—I am going to pass a week in Virginia with your Aunt Boyd who has been sometime settled there where I expect to pass my time very quietly—
I send another page or two of the dialogue and shall continue to do so until it is finished. George will I hope take care of it that you and Charles may be able to study it—It is very indifferently translated but when you can read Darius Bibliotheque des Philosophe you will find more pleasure and this will serve as a preparation.
I shall not take Mary to Boston with me this Summer she is going to School and it would be a great disadvantage to her to be so long away from it added to which she is too ready at all times to adopt idle practices. She is grown very tall and bids fair to make a very large woman—It is probable I shall place her at School at Philadelphia if her fortune which is not half the amount it was stated at will admit of it. Susan is gone to Prince Georges I suppose for I have nothing from her since she left me.
Adieu present me affectionately to your Grandfather and to the family and be assured that such sentiments as you express in your last will ever afford the highest gratification to your Mother and if you act up to them they will confer the greatest honour on yourself—Be watchful and keep from temptation and pray to heaven to guard you when that assails you and you will ever secure the esteem respect and affection of your Mother


L.C. Adams




